Case: 1:19-cv-01711 Document #: 116 Filed: 03/11/21 Page 1 of 1 PageID #:1194

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

U.S. Securities and Exchange Commission
                                                Plaintiff,
v.                                                             Case No.: 1:19−cv−01711
                                                               Honorable John F. Kness
River North Equity LLC, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 11, 2021:


         MINUTE entry before the Honorable John F. Kness: Before the Court is the
parties' "Joint Status Report on Scope of Stay" [115], in which the parties report that they
have "agreed that the stay [114] should remain in place as to the entire case and all
defendants, pending further order of Court." Based on this agreement, the case is stayed in
its entirety pending the resolution of United States v. David Foley and Bennie
Blankenship, 21 CR 19. The parties must submit a joint status report within six months of
the date of this minute order or upon the resolution of the parallel criminal case,
whichever occurs sooner. The parties also have leave, in their discretion, to file a status
report (joint or otherwise) at any time without the need to file a motion in advance. In
view of the relief provided in this order, the status hearing set for 3/12/2021 is stricken.
Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
